GRIFFIN, Judge.
On appeal, appellant contends that the written judgment erroneously records that the appellant was adjudicated guilty of violation of section 810.02(2), Florida Statutes, a first degree felony, rather than section 810.02(3), a second degree felony. After reviewing the transcript of the sentencing hearing, the plea agreement, court minutes, scoresheet, and judgment, we agree with the appellant that there is an apparent error in the judgment. Accordingly, we remand to the trial court for clarification and, if appropriate, correction of the judgment.
In all other respects, the judgment and sentence are affirmed.
AFFIRMED in part; REMANDED in part.
COWART and DIAMANTIS, JJ., concur.